Exhibit 99.3 SOLUTIA INC. CONSOLIDATED STATEMENT OF FINANCIAL POSITION (Dollars in millions, except per share amounts) (Unaudited) June 30, ASSETS Current Assets: Cash and cash equivalents $ Trade receivables, net of allowances of $3 Miscellaneous receivables 69 Inventories Prepaid expenses and other assets 21 Assets of discontinued operations Total Current Assets Net Property, Plant and Equipment Goodwill Net Identified Intangible Assets Other Assets Total Assets $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ Accrued liabilities Short-term debt, including current portion of long-term debt 8 Liabilities of discontinued operations 3 Total Current Liabilities Long-Term Debt Postretirement Liabilities Environmental Remediation Liabilities Deferred Tax Liabilities Other Liabilities Commitments and Contingencies Shareholders’ Equity: Common stock at $0.01 par value; (500,000,000 shares authorized, 122,529,368 shares issued) 1 Additional contributed capital Treasury shares, at cost (547,578) (3 ) Accumulated other comprehensive loss ) Accumulated deficit ) Total Shareholders’ Equity attributable to Solutia Equity attributable to noncontrolling interest 8 Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ The historical consolidated statement of financial position provided above should be read in conjunction with the consolidated financial statements of Solutia and notes relating thereto included in our Form-10-Q for the quarter ended June 30, 2010 filed with the SEC on July 28, 2010 from which the above was extracted.
